862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edar Y. ROGLER, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND MENTAL HYGIENE, Department ofPersonnel, Dennis Powers, individually and in his officialcapacity as Director of the Phillips Building MentalRetardation Program, Marvin Malcotti, individually and inhis official capacity as Administrator, Mental RetardationDevelopmental Disability Administration, William Clark,individually and in his former official capacity as Manager,Employer-Employee Relations Department of Health and MentalHygiene, Dennis K. Dobson, individually and in his officialcapacity as Personnel Administrator Crownsville HospitalCenter, Constance Holloway, individually and in her officialcapacity Human Development Associate III, William McNeal,individually and in his official capacity as PersonnelOfficer, Crownsville Hospital Center, Peter Oroszlan, M.D.,individually and in his official capacity as State MedicalExaminer, Jonas Rappeport, M.D., individually, James E.Olsson, M.D., individually, Defendants-Appellees,andPhillips Building Mental Retardation Program, CrownsvilleHospital Center, Loretta Stokes, individually and in herofficial capacity as Personnel Administrator, Ted Bunck,individually and in his official capacity as Psychologist atthe Phillips Building, Robert Jacobs, Defendants.
No. 88-1039.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1988.Decided Oct. 31, 1988.

Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Edar Y. Rogler, appellant pro se.
John Joseph Curran, Jr., Attorney General, for appellees.
PER CURIAM:


1
Edar Y. Rogler appeals the district court's order staying discovery in her civil rights action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
DISMISSED.